DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed 12/21/2020 has been entered. Claims 16-22 and 25-35 remain pending. The amendments to the claims have rendered moot the previously applied rejections under 35 USC 112(b) and the rejections under 35 USC 101 of the claims in the office action filed 10/27/2020, although the amendments to the claims have necessitated new rejections under 35 USC 112(b) and 35 USC 112(a) which are currently applied in this office action. 
With regards to the previously applied rejection under 35 USC 103 of claims 16 and 29, the applicant argues that Sunderland does not explicitly disclose precluding determination of a galvanic skin response of the user in response to a determination that skin resistance has changed to be beyond a skin contact threshold value because Sunderland instead teaches skipping a full period of detecting signal from the integration operation and Sunderland does not disclose any form of galvanic skin response determination. The examiner respectfully disagrees with this argument. In paragraph 0095, the specification of the instant application states that the variation of skin resistance and/or skin conductance over time may be referred to as a galvanic skin response. Sunderland teaches measuring the electrical properties of skin using electrodes. The electrical properties of the skin depend on the skin resistance and/or conductance, and therefore by the definition provided by the instant application, Sunderland 
With further regards to the previously applied rejection under 35 USC 103 of claims 16 and 29, the applicant argues that Sunderland does not provide an explanation of the threshold difference value taught, and therefore Sunderland does not disclose that the predetermined threshold difference value is based on the difference being beyond a skin contact threshold value. The examiner respectfully disagrees with this argument. In cited paragraph 0126 Sunderland teaches that removing measurement periods associated with the taught threshold result in removing potentially large artifacts from the detected results. Sunderland teaches throughout its disclosure that poor contact quality causes artifacts in measurements. Therefore, the threshold taught in Sunderland is based on a difference being beyond a skin contact threshold value.
With regards to amended claim 25, the applicant remarks that the newly amended language is not disclosed or suggested in the previously cited references without providing particular arguments. The examiner respectfully disagrees with this remark and directs the applicant to the updated rejection of amended claim 25 below.







With regards to the previously applied rejection under 35 USC 103 of claim 16, the applicant argues that the Sunderland reference does not remedy the deficiencies of Baarman with respect to teaching the limitations of measuring skin resistance of the user between inner and outer electrodes as having not exceeded a threshold, and in response measuring a change in skin resistance of the user. The examiner respectfully disagrees with this argument. The Baarman reference discloses measuring a skin resistance of the user between inner and outer electrodes, and measuring a change in skin resistance of the user as described in the rejection below. Sunderland teaches the limitation of determining that skin contact electrodes are in good contact with the subject by using a comparison to a threshold as in cited paragraph 0126. Sunderland further teaches that the motivation to employ such a technique would be to only utilizing the skin measurements of Baarman which are unaffected by external factors such as poor lead contact or electrical interference in calculations. Sunderland additionally discloses not only removing identified data samples, but also prolonging a sample collection period in response to identifying undesirable samples in cited paragraph 0126. Baarman additionally suggests that sample collection may be halted if contact between the skin and the electrodes is not present in paragraph 0198, therefore indicating that adding the features of Sunderland would be an acceptable modification.
With regards to the previously applied rejection under 35 USC 103 of claim 16, the applicant argues that the Sunderland and Baarman references do not directly disclose the amended limitation of determining a response of the user to external stimulation over a period of time. The examiner respectfully disagrees with this argument. Baarman discloses monitoring 
The applicant additionally asserts that claims 17-22 and 25-28 and 29-35 which depend from claim 16 or claim 29, which discloses similar features as claim 16, respectively are not disclosed in the cited references as currently amended. The examiner disagrees with this assertion and directs the applicant to the above reasons.

Claim Objections
Claims 1 objected to because of the following informalities:  
It is believed that "cause the apparatus to: at least partially encircling a body part of the user using a housing" on line 6 of claim 16 should instead be written as "cause the apparatus to: at least partially encircle a body part of the user using a housing" (emphasis added).
It is believed that “receiving, from the at least” on line 12 of claim 29 should instead be written as “receive, from the at least.”
It is believed that “determining that the skin” on line 18 of claim 29 should instead be written as “determine that the skin.”
It is believed that “precluding determination” on line 21 of claim 29 should instead be written as “preclude determination.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16 and 29 recites the limitation "the skin contact threshold value" in l.  There is insufficient antecedent basis for this limitation in the claim. This is the first recitation of this limitation in the claims so it is unclear what threshold value it is referring to. For the purposes of examination this limitation will be interpreted to refer to a new skin contact threshold value.
Claims 16 and 29 recites the limitation "the period of time" in line 29 of claim 16, and line 25 of claim 29.  There is insufficient antecedent basis for this limitation in the claim. This is 
Claims 16 and 29 recite the limitation “the determined difference of the galvanic skin response to the determined skin resistance of the user.” There is insufficient antecedent basis for this limitation in the claim. This is the first recitation of this limitation in the claims so it is unclear how “the determined difference,” and “the galvanic skin response” are defined. For the purposes of examination this limitation will be interpreted to refer to a representation or comparison of the determined skin resistance of the user between two or more points in time.
Claim 25 recites the limitation "the particular portion of the skin" in lines 9-10 of claim 25.  There is insufficient antecedent basis for this limitation in the claim. This is the first recitation of this limitation in the claims so it is unclear what particular portion of skin it is referring to. For the purposes of examination this limitation will be interpreted to refer to any portion of skin where measurement is intended.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16-22 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites a memory, a computer program code, and a processor configured to “cause the apparatus to: at least partially encircling a body part of a user using a housing.” This limitation represents new matter because the specification does not provide a basis or description for how a memory, computer program code, or processor could cause the housing of the apparatus to encircle a body part. For the purposes of examination this limitation will instead be interpreted to mean that the housing of the apparatus is configured to encircle a body part of the user, and that the memory, computer program code, and processor are not involved in causing the apparatus to partially encircle a body part of the user.
Claim 16 recites a memory, a computer program code, and a processor configured to “cause the apparatus to: … electrically insulate an outer electrode disposed on at least part of the outer surface from an inner electrode.” This limitation represents new matter because the specification does not provide a basis or description for how a memory, computer program code, or processor could cause the apparatus to electrically insulate one electrode from 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-22 and 25-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0335490 A1 to Baarman et al. (Hereinafter Baarman) as applied to claim 23 above, and further in view of US 2017/0086744 A1 to Sunderland.
Regarding claim 16, Baarman discloses an apparatus, comprising: 
At least one processor (Baarman Abstract, the personal device may include a processor); and at least one memory (Baarman Paragraph 0210: a hub containing a large memory storage device, Paragraph 0211: the hub connected by wired connection to the remote device) including computer program code (Baarman Paragraph 0211, the hub can send instructions to the remote devices through a wired connection), where the at least one memory and the computer program code are configured, with the at least one processor (Baarman Paragraph 0211, the hub can send instructions to the remote devices through a wired connection), to cause the apparatus to: 
At least partially encircle a body part of a user (Baarman Paragraph 0029, device can be worn around the wrist or ankle) using a housing (Baarman Fig. 7) that comprises an inner surface (see annotated Fig. 7) and an outer surface (see annotated Fig. 7), wherein the inner surface is configured to at least partially contact the body part (Baarman Paragraph 0029, device can be worn around the wrist or ankle).
Electrically insulate an outer electrode disposed on at least part of the outer surface (Baarman Fig. 7, element 742 surface electrode) from an inner electrode disposed on at least part of the inner surface (Baarman Fig. 7, element 744 surface electrode) wherein the inner and outer electrodes are configured to measure skin resistance (Baarman Paragraph 0026 circuit used to calculate the resistance; Baarman Paragraph 0198, the bio-impedance and bio-resonance measurement circuit may be reconfigured to measure resistance of the skin between two electrodes).
And provide at least one circuit to at least: receive, from the at least one circuit, information indicative of a skin resistance between the inner electrode and the outer electrode (Baarman Paragraph 0026 circuit used to calculate the resistance; Baarman Paragraph 0198, the bio-impedance and bio-resonance measurement circuit may be reconfigured to measure resistance of the skin between two electrodes).
And based on the determined difference of the galvanic skin response to the determined skin resistance of the user over the period of time (Baarman Fig. 50, resistance in Ohms plotted over time [a comparison of two or more skin resistance values over a period of time as in 112b interpretation above]; Baarman Paragraph 0182 and Fig. 50, the hydration level of a user over a period of 100 minutes can be seen in figure 50 as values increase initially and then return towards an initial value. Baarman Paragraph 0183, by using a hydration sensor, the hydration level can be determined by measuring the presence of the user’s sweat; Baarman Paragraph 0198, the bio-impedance and bio-resonance measurement circuit may be reconfigured to measure the local resistance of the skin between electrodes, and the amount of sweat on the 
Baarman does not directly disclose:
Determine that the skin resistance of the user between the inner electrode and the outer electrode has changed to be beyond the skin contact threshold.
Precluding determination of a galvanic skin response of the user in response to the determination that the skin resistance has changed to be beyond the skin contact threshold value.
Sunderland teaches a system for determining that an electrode is in contact with the skin (Sunderland Abstract). Sunderland further teaches a step for determining that a measurement has changed to be beyond a skin contact threshold (Sunderland Paragraph 0126, if a sample is exceeds a predetermined threshold value the processing device precludes determination using that measurement value). Sunderland additionally teaches precluding determination of a skin response of the user in response to the determination that the measurement has changed to be beyond the skin contact threshold value (Sunderland Paragraph 0126, the processing device 328 can operate to skip a full period of the detected signal [preclude determination] from the integration operation to reduce the effects of large 
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the device of Baarman with the method of Sunderland for determining if measurement values are within a threshold and performing calculations based off that determination for the purpose of only utilizing the skin measurements of Baarman in calculations which are unaffected by external factors such as poor lead contact or electrical interference (Sunderland Paragraph 0003, the quality of the contact between the electrode and the skin can greatly impact the quality of the signal obtained from the patient; Sunderland Paragraph 0126, removing signals contaminated by large voltage spikes from external sources, such as a pacemaker, can improve the accuracy of contact impedance calculations; Baarman Paragraph 00198, if the sensor is not in contact with the skin then the component is not able to take measurements of the user and may be able to alert the user [Baarman suggests that improper sensor contact may result in stopping measurements]).

    PNG
    media_image1.png
    465
    610
    media_image1.png
    Greyscale

Annotated Fig. 7
Regarding claim 17, the Baarman/Sunderland combination discloses the apparatus of claim 16 as above, wherein the inner electrode and the outer electrode are configured such that an electrical skin resistance measured between the inner electrode and the outer electrode is measured over an electrical path that is longer than a distance between the inner electrode and the outer electrode through the apparatus (Baarman Paragraph 131, inner electrodes are in constant contact with the user and measurements can be obtained when the user consciously contacts the outer electrodes 742, for instance the device is worn on the ankle and the user contacts the device with their hand).
Regarding claim 18, the Baarman/Sunderland combination discloses the apparatus of claim 16 as above, wherein the at least one memory including the computer program code is configured with the at least one processor to cause the apparatus to: use a communication device to send information indicative of the skin resistance to a separate apparatus (Baarman Paragraph 0120, a separate personal device is capable of processing, collecting, and storing data from network components; Baarman Paragraph 131 the measurement device 710 contains a low power transceiver with antenna).
Regarding claim 19, the Baarman/Sunderland combination discloses the apparatus of claim 16 as above, wherein the housing is at least a part of a watch, bracelet (Baarman Fig. 7), or ring, the housing further comprising an indication device (Baarman Fig. 7, display element 712) configured to provide, based on the skin resistance, a visual indicator, an audio indicator, or both (Baarman Paragraph 0011, visual or audible feedback is provided through displays based on evaluated data).
Regarding claim 20, the Baarman/Sunderland combination discloses the apparatus of claim 16 as above, wherein the at least one memory including the computer program code is configured with the at least one processor to cause the apparatus to: at least one of measure, receive, and determine, a separate housing (Baarman Fig. 53, two devices used simultaneously element 5321, Devices are as shown in Baarman Fig. 7) that is configured to at least partially encircle a second body part of the user (Baarman Fig. 53 devices worn on two different arms) such that an inner surface of the separate housing is configured to at least partially contact the second body part (See annotated Fig. 7 inner surface; Paragraph 0194), the inner surface of the separate housing comprising an first electrically conductive material (Baarman Fig. 7, element 
Regarding claim 21, the Baarman/Sunderland combination discloses the apparatus of claim 16 as above, wherein the outer surface of the housing comprises at least one channel (Baarman Fig. 7, channel in element 742) that is configured to at least partially contact a second body part of the user (Baarman Paragraph 0131, User wearing device on ankle holds outside of device with the hand for measurement) or contact a separate housing which is configured to contact a second body part of the user.
Regarding claim 22, the Baarman/Sunderland combination discloses the apparatus of claim 16 as above, wherein at least part of the outer surface is concentric with at least part of the inner surface (Baarman Fig. 7).
Regarding claim 25, the Baarman/Sunderland combination discloses the apparatus of claim 16 above, wherein the skin resistance being beyond the skin contact threshold value is based on at least one of an insufficient contact by the outer electrode or the inner electrode with the particular portion of the skin (Sunderland Paragraph 0078, When the quality of the electrical connection between the electrode and the skin is reduced, the quality of signals obtained by the instrument can also be reduced, for example the impedance can increase and 
Regarding claim 26, the Baarman/Sunderland combination discloses the apparatus of claim 16 as above. 
Sunderland discloses the device wherein a determination is based, at least in part, on a difference between a measurement (Sunderland Paragraph 0126, determine difference between a sample and a previous sample) and a predetermined measurement difference value (Sunderland Paragraph 0126, predetermined threshold difference value, and if the sample is much different than the previous sample as determined by the predetermined threshold difference value, then make a determination).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Baarman/Sunderland combination with the additional elements of the method of Sunderland for comparing measurements against a predetermined value for the purpose of determining galvanic skin response while assuring that external factors are not interfering with the data collected 
Regarding claim 27, the Baarman/Sunderland combination discloses the apparatus of claim 16 as above. 
Sunderland discloses the device wherein a determination is based, at least in part, on a variation in the measurements over time (Sunderland Paragraph 0126, determine difference between a sample and a previous sample and compare to a predetermined difference threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Baarman/Sunderland combination with the additional elements of the method of Sunderland for comparing variation in measurements over time for the purpose of determining galvanic skin response while assuring that external factors are not interfering with the data collected (Sunderland Paragraph 0126, excluding values outside the difference threshold from processing device calculation because pacemaker pulses could incorporate noise to the dataset).
Regarding claim 28, the Baarman/Sunderland combination discloses the apparatus of claim 23 as above, wherein the at least one memory including the computer program code is configured with the at least one processor to cause the apparatus to perform: establishment of a communication channel with a separate apparatus (Baarman Paragraph 0199, set of hubs to download data to be shared amongst components or remotely in a cloud computing device); and sending information indicative of the skin resistance to the separate apparatus by way of 

Regarding claim 29, Baarman discloses a method (Baarman Abstract), comprising: 
At least partially encircling a body part of a user (Baarman Paragraph 0029, device can be worn around the wrist or ankle) using a housing of an apparatus (Baarman Fig. 7) that comprises an inner surface (see annotated Fig. 7 above) and an outer surface (see annotated Fig. 7 above), wherein the inner surface is configured to at least partially contact the body part (Baarman Paragraph 0029, device can be worn around the wrist or ankle), electrically insulating an inner electrode of the apparatus disposed on at least part of the inner surface (Baarman Fig. 7, element 744 surface electrode) from an outer electrode disposed on at least part of the outer surface (Baarman Fig. 7, element 742 surface electrode), wherein the inner electrode and outer electrode are configured to measure skin resistance (Baarman Paragraph 0026 circuit used to calculate the resistance), and providing at least one circuit of the apparatus to at least: 
Receive, from the at least one circuit, information indicative of a skin resistance between the inner electrode and the outer electrode (Baarman Paragraph 0026 circuit used to calculate the resistance; Baarman Paragraph 0198, the bio-impedance and bio-resonance measurement circuit may be reconfigured to measure resistance of the skin between two electrodes).
And based on the determined difference of the galvanic skin response to the determined skin resistance of the user over the period of time (Baarman Fig. 50, 
Baarman does not directly disclose:
Determine that the skin resistance of the user between the inner electrode and the outer electrode has changed to be beyond the skin contact threshold.
Precluding determination of a galvanic skin response of the user in response to the determination that the skin resistance has changed to be beyond the skin contact threshold value.
Sunderland teaches a system for determining that an electrode is in contact with the skin (Sunderland Abstract). Sunderland further discloses a step for determining that a 
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the method of Baarman with the method of Sunderland for determining if measurement values are within a threshold and performing calculations based off that determination for the purpose of only utilizing the skin measurements of Baarman in calculations which are unaffected by external factors such as poor lead contact or electrical interference (Sunderland Paragraph 0003, the quality of the contact between the electrode and the skin can greatly impact the quality of the signal obtained from the patient; Sunderland Paragraph 0126, removing signals contaminated by large voltage spikes from external sources, such as a pacemaker, can improve the accuracy of contact impedance calculations; Baarman Paragraph 00198, if the sensor is not in contact with the skin then the component is not able to take measurements of the user and may be able to alert the user [Baarman suggests that improper sensor contact may result in stopping measurements]).
Regarding claim 30, the Baarman/Sunderland combination teaches the method of claim 29 as above, wherein the inner electrode and the outer electrode are configured such that an electrical skin resistance measured between the inner electrode and the outer electrode is measured over an electrical path that is longer than a distance between the inner electrode and the outer electrode through the apparatus (Baarman Paragraph 0131, inner electrodes are in constant contact with the user and measurements can be obtained when the user consciously contacts the outer electrodes 742, for instance the device is worn on the ankle and the user contacts the device with their hand).
Regarding claim 31, the Baarman/Sunderland combination teaches the method of claim 29 as above, further comprising: sending information indicative of the skin resistance to a separate apparatus (Baarman Paragraph 0120, a separate personal device is capable of processing, collecting, and storing data from network components; Baarman Paragraph 131 the measurement device 710 contains a low power transceiver with antenna).
Regarding claim 32, the Baarman/Sunderland combination teaches the method of claim 29 as above, wherein the housing is at least a part of a watch, a bracelet (Baarman Fig. 7), or ring, the housing further comprising an indication device (Baarman Fig. 7, display element 712) configured to provide, based on the skin resistance, a visual indicator, an audio indicator, or both (Baarman Paragraph 0011, visual or audible feedback is provided through displays based on evaluated data).
Regarding claim 33, the Baarman/Sunderland combination teaches the method of claim 29 as above, further comprising: encircling a second body part of the user using a separate housing of the apparatus that is configured to contact a second body part of the user (Baarman 
Regarding claim 34, the Baarman/Sunderland combination teaches the method of claim 29 as above, wherein the outer surface of the housing comprises at least one channel (Baarman Fig. 7, channel in element 742) that is configured to at least partially contact a second body part of the user (Baarman Paragraph 0131, User wearing device on ankle holds outside of device with the hand for measurement) or contact a separate housing which is configured to contact a second body part of the user.
Regarding claim 35, the Baarman/Sunderland combination teaches the method of claim 29 as above, wherein at least part of the outer surface is concentric with at least part of the inner surface (Baarman Fig. 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.B./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791